 BLUE CAB COMPANY, ETC.489ents, general foremen, foremen, other supervisors within themeaning of Section 2(11) of the Act, and all other employees.TRAILMOBILE DIVISION, PULLMAN INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth, Texas, Telephone No. Edison 5-4211, if they have any ques-tions concerningthis notice or compliance with its provisions.Blue Cab Company and Village Cab CompanyandGeneral Team-sters, Chauffeurs,and HelpersLocal 782.Case No. 13-CA-5736.December 30, 1965DECISION AND ORDEROn February 25, 1964, Trial Examiner Robert E. Mullin issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth' in the attached Trial Exam-iner'sDecision.The Respondent thereupon filed exceptions to theTrial Examiner's Decision, as amended.'The Charging Party andthe General Counsel submitted briefs in support of the Trial Exam-iner'sDecision and briefs in answer to the Respondents' exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed?The Board has considered the Trial1Respondents'motion to amend their answers to the complaint as amended at thehearing is granted, and such amended answers are made part of the record of this case.2 Respondents excepted to the admission into evidence,over their objections,of certaindepositions of John and Charles Ugaste taken in an action between the Union and Re-spondent Blue Cab in the United States DistrictCourt fortheNorthern District ofIllinois.The depositions were admissible in part as admissions against interest and forimpeachment purposes,and their use has been so restricted in our consideration of them.We find it unnecessary to pass upon Respondents'contention that the depositions wereerroneously received as evidence in chief on the issue of commerce,as we find that,regardless of the depositions,the General Counsel has established by other evidence thatRespondents are engaged in commerce within the meaning ofthe Act.Accordingly, wedo not find the Trial Examiner's reliance on the depositions to be prejudicial error underRule 61 of the Federal Rulesof Civil ProcedureIHofmaw v. Palmer,129 F. 2d 978(C.A. 2), affil. 3118 U.S. 109;Crown Corrugated ContainerInc.,123 NLRB 318.156 NLRB No. 67. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings,3 conclusions,4 and recom-mendations of the Trial Examiner, as modified herein.We agree with the Trial Examiner that Respondents also violatedSection 8(a) (5) and (1) of the Act by unilaterally changing theirmethod of operation from the use of commission drivers to the useof leasing agreements after refusing to discuss the proposed changein operations with the Union.5The Trial Examiner found that Respondents violated Section 8 (a)(3) of the Act when, "on July 1, 1963, the Respondents terminatedtheir driver employees and locked them out," by converting from acommission driver operation to a lease operation.Although we agreewith the Trial Examiner that such action violated Section 8 (a) (3),we do not rely upon the cases cited by the Trial Examiner nor upon theprinciple declared by those cases."Rather, we rest our 8(a) (3) hold-ing upon the record evidence clearly demonstrating that Respondents'action had as its specific intent that permanent severance of theemployment relationship with the elimination of the Union as the bar-gaining representative and the discouragement of union membership.'The Trial Examiner was in error when he stated that none of Respondents' witnesseshad stated, on cross-examination, that they had refused calls from cab dispatchersWitnesses Steward and Rogers did so testity.We do not, however, regard the TrialExaminer's misstatement as material.4 In view of the Trial Examiner's finding, with which we agree, that Respondents' con-duct,in toto,was violative of Section 8(a) (5), we find it unnecessary to decide whetherthe Respondents unlawfully refused to bargain with respect to severance pay and withrespect to its demand for a driver's damage bondWe also agree that where employees'pay is tied directly to meter iates as it was here, the employer is under an obligationtomake no unilateral changes in such terms and condition of employment; but in viewof our conclusion that Respondents' overall conduct violated Section 8(a) (5) of theAct, we find it unnecessary to pass upon Respondents' contention that the change in meterrates was economically justified in the present circumstancesWe agree with the TrialExaminer, however, that the Respondents' reduction of the meter rate, which affectedthe earnings of the drivers, the drivers having remained employees of Respondents evenafter July 1, was unilateral and in violation of Section 8(a) (5)N.L R.B. V. Benno Katz,etc, d/b/a Williamsburg Steel ProductsCo., 369 U.S 736, 747.Unlike the Trial Examiner, we do not find that the Respondents refused to bargain byrefusing to permit an inspection of their financial records by the Union.The recordfails to demonstrate that the Respondents had pleaded "inability to pay" or that theUnion had otherwise established a right to such inspectionSeeN.L R B v Truitt Mfg.Co , 351 U S 149.We find no merit in the Respondents' contention that the Trial Examiner's credibilityfindings should be rejected, as we conclude that there is no clear preponderance of allthe relevant evidence that the credibility findings are erroneousStandard Drywall Prod-ucts,Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3)BThe Trial Examiner found, and we agree, that the commission drivers did not becomeindependent contractors and did not lose their status as employees under the Act byvirtue of the Respondents' change to a lease operation on July 1.However, even if thestatus of the drivers is viewed as having been converted to independent contractors sub-sequent to that date, this would neither affect the 8(a) (3) and (5) violations foundherein nor the remedy of reinstatement with backpay which we have provided to curethose violationsTown & Country Manufacturing Company, Inc., et al.,136 NLRB 1022,enfd 316 F 2d 846 (C.A.5) ; Shamrock Dairy, Inc., et al,124 NLRB 494, enfd 280 F2d 665 (C.A.D.C).6Quaker State Oil Refining Corporation,121 NLRB 334, 337-338, enfd 270 F 2d 40(C A. 3), cert. denied 361 U S 917;American Brake Shoe Company, Ramapo Ajax Di-vision,116 NLRB 820, enfd 244 F 2d 489 (C A 7). BLUECAB COMPANY, ETC.491.Thus, the record shows that Respondents notified the Union oftheir intent to terminate their collective-bargaining agreement with-the Union on January 21, 1963. Subsequently, Respondents' officer,.Charles Ugastej announced that Respondents intended to eliminatethe use of commission drivers in favor of a leasing operation.Ugaste-admitted that Respondents' purpose in changing from commission.drivers to a lease operation was to dispose of the Union, declaring,"that after July 1 there would be no union employees ...."Whenthe Union offered to negotiate with respect to a contract covering:driver-lessees,Ugaste flatly refused to discuss the matter.On.June 25, Ugaste reiterated his determination to dispose of the Union,.stating, "I don't want the union or any part of it and I would never'sign a contract with the union."On June 28, at a meeting with thedrivers, Ugaste said, "As of midnight Sunday no more cab company.You fellows are no more union. I'm not having any more unioncontract.You are no more employees as of Sunday midnight. If youwant to work come to me working on a leasing basis, 50/50, that's it."'On July 1, some of the terminated drivers commenced work under'lease agreements with Respondents.Others, however, began picket-ing.The evidence on the record estblishes that the picketing employ-eeswere not strikers but had been discharged by Respondents onJuly 1.As set forth above, Respondents' motive for terminating thecommission drivers was to oust the Union as the employees' bargain-ing representative.Consistent with this purpose, Ugaste made itclear that the Union would not represent the employees under theproposed leasing arrangement.On June 28 Ugaste explicitly told thecommission drivers that they could continue to work for Respondentsunder lease agreements, but under such arrangement, "You fellowsare no more union." Thus, the commission drivers were forced tomake an election between on the one hand working under the dis-criminatorily inaugurated lease arrangement and on the other exer-cising their right to representation by the statutory bargaining rep-resentative.Plainly, "a choice of this character may not validy beimposed upon employees and is in contravention of the Act., ,8Wefind, therefore, that on July 1, 1963, Respondents in violation ofSection 8(a) (3) and (1) of the Act, actually discharged those com-mission drivers who refused to accede to Respondents' demand thatthey forgo their right to representation by the Union as a conditionto being accepted as drivers under a lease agreement.Ra-Rich Hanu-facturing Corporation, supra.Ugaste is president of Village Cab and secretary-treasurer of Blue Cab.8Ra-Rich Manufacturing Corporation,120 NLRB 503, 500, enfd. 276 P. 2d 451 (C.A. 2). 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYIn addition to the remedy recommended by the Trial Examiner, weshall require Respondents, in resuming their taxicab operations asprovided for in paragraph 2(a) of the Order, to cancel all leasearrangementswith drivers and to give effect to the contract whichRespondents sought to terminate until such time as said contract maylawfully be terminated by either party pursuant to the provisions ofSection 8 (d) of the Act.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete paragraph 1(c) and renumber 1(d) and 1(e) as 1(c)and 1(d) , respectively.[2.Substitute the following for paragraph 1(e) :[" (e)Threatening employees with discharge or other reprisalsbecause of their union activities; promising employees benefits in orderto induce them to discontinue their adherence to the Union; threaten-ing to close the business rather than sign a contract with the Union;or in any other manner interfering with, restraining, or coercingemployees in the exercise of their rights to self-organization, to formlabor organizations, to join or assist the above-named Union, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, and to refrain from any and all such activities, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959."[3.Add the following as paragraph 2 (c) and renumber paragraphs2(c), 2(d) and 2(e) as paragraphs 2(d), 2(e) and 2(f), respectifully:1"(c)Cancel any lease arrangements they may have with drivers;and reinstate, and continue to operate under, the contract in effect onJune 30, 1963, until such time as that contract may lawfully be termi-nated by either party pursuant to the provisions of Section 8(d) ofthe Act."[4.Delete third indented paragraph in the notice and insert a newsixth indented paragraph as follows :[WE WILL cancel any lease arrangements we may have withdrivers and reinstate, and continue to operate under, the contract BLUE CAB COMPANY, ETC.493in effect on June 30, 1963, until such time as that contract maylawfully be terminated pursuant to the provisions of Section 8(d)of the Act.[5.Substitute the following for the last indented paragraph in thenotice :[WE WILL NOT threaten employees with discharge or otherreprisals because of their union activities; nor will we offer em-ployees benefits in order to induce them to discontinue theiradherence to the Union, nor will we threaten to close the businessrather than sign a contract with the Union, and WE WILL NOT inany other manner interfere with, restrain, or coerce our employ-ees in the exercise of their rights to self-organization, to formlabor organizations, to join or assist the above-named Union, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any and all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.]MEMBER FANNING took no part in the consideration of the aboveDecision and Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges and amended charges filed on July 12 and 15 and September 20,1963, by General Teamsters, Chauffeurs, and Helpers Local 782, herein called Local782 or the Union, the General Counsel of the National Labor Relations Board,by the Regional Director for Region 13 (Chicago, Illinois), issued a complaint,dated August 13, 1963, against Blue Cab Company and Village Cab Company,herein called Blue and Village, respectively.On motion of the General Counsel,the complaint was amended at the outset of the hearing. The complaint, as amended,sets forth the specific respects in which it is alleged that the Respondents violatedSection 8(a)(1), (3),and (5) of the National Labor Relations Act, as amended,herein called the Act.The Respondents filed an answer to the original complaint,but not to the allegations in the amendments to that complaint. In their answer theEmployers deny all alleged unfair labor practices with which they are charged.Pursuant to due notice, a hearing was held before Trial Examiner Robert E. MullinatChicago, Illinois, on September 30 and October 1 and 2, 1963.All partiesappeared at the hearing and were given full opportunity to examine and cross-examine witnesses, to introduce relevant evidence, to argue orally after presentingtheir evidence, and to file briefs.The parties waived oral argument. Subsequent tothe hearing, the General Counsel, the Employers, and the Union filed able andcomprehensive briefs which have been fully considered.FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSThe Respondents are Illinois corporations with their office and principal place ofbusiness located in Oak Park, Illinois.They concede that prior to June 30, 1963, 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth Blue and Village were engaged in operating a fleet of taxicabs under franchisesfrom the village of Oak Park, Illinois.The General Counsel and the ChargingParty contend that both of the corporate Respondents are still operating the samebusiness,whereas the Respondents aver that since July 1, 1963, they have beenengaged solely in the business of leasing taxicabs to independent contractor opera-tors.The issue so raised is resolved later in this Decision.The General Counsel alleges that Blue and Village constitute a single integratedbusiness enterprise.This is denied by the Respondent Companies.The two corporations have common officers and shareholders.Charles Ugaste isthe president of Village and secretary-treasurer of Blue. John Ugaste, his brother,ispresident of Blue andsecretary of Village.Charles Ugaste testified that he andhis brother own two-thirds of the stock in Blue. In its answer,Respondent Villageconceded that Charles Ugaste owns all the stock in that corporation.lCharles andJohn Ugaste are engaged in the active day-to-day management of both companies.Charles Ugaste testified that he is primarily responsible for most of the decisions,including those involving labor relations for Blue and Village.Prior to June 30,1963, when these two corporations had collective-bargaining contracts with Local782 over a period of approximately 11 years, Charles Ugaste customarily conductednegotiations on behalf of Blue and Village at the same time. Both companies havetheir offices,garage, and all facilities at the same address and in the same building.One bookkeeper keeps the records for the two corporations.Although each has itsown force of dispatchers, it is clear that the dispatchers and all other members of thesupervisory staff perform work for both Blue and Village.Charles Ugaste testifiedto this effect and when asked to identify further the supervisors in each concern hemade the revealing declaration"You're breaking them down into Companies, and Idon't know which was which, which is who for what Company."On the facts set out above, it is clear, and I find, that under the Act here involvedBlue and Village constitute a single employer.N.L R B. v. Stowe Spinning Com-pany,et al.,336 U.S. 226, 227 ("Interlocking directorates and family ties make thefour[respondent mills] equal one for our purposes.").Southport Petroleum Com-pany v. N.L.R.B.,315 U.S. 100, 106;Regal Knitwear Company v. N.L.R.B.,324 U.S.9, 14-16;N.L.R.B. v. Concrete Haulers, Inc., and Wanix, Inc.,212 F. 2d 477, 479(C.A. 5) ("The interpendence and integrated nature of the operations of the Respond-ents,the common ownership of stock, and the fact that the same officer administersa common labor policy, clearly indicate that there is only one employer for the pur-poses of thisAct.").The Respondents assert that they are purely local concerns and that they are notengaged in commerce within the meaning ofthe Act.Atthe hearing they declinedto stipulate as to any facts with respect to their business volume.They also refusedto comply withsubpoena duces tecumwhich the General Counsel served upon theirofficers on the ground that the Respondents themselves should not have to supplyinformation which would establish the jurisdiction of the Board over their opera-tions.2When faced with the outright refusal of the Employers to furnish any dataon their business the General Counsel endeavored to secure this information, inpart, throughcross-examinationof Charles and John Ugaste.Charles Ugaste testi-fied that Blue did an annual business of over $100,000, but claimed to have no morespecific knowledge than that.That the active general manager and head of a busi-ness should have no accurate knowledge of its gross income was, of course, totallyincredible to me. John Ugaste, on the other hand, conceded that the annual vol-iAt the hearing, Charles Ugaste testified that he could not answer as to the preciseamount of his stock interest in Village since that was the subject matter of litigation stillpending in the State courts of Illinois.However,Respondent Village thereafter made noeffort to withdraw the concession on stock ownership which appears in its answer.2The Respondents'refusal to supply any data on their business operations and theirattitude toward the Board's subpena process make relevant the following statement bythe Court of Appeals for the Sixth Circuit inNLRB v. C E. Strickland and BallySturdivant,321 F 2d 811, 813:". . .we must keep in mind the admonition of theSupreme Court that `persons summoned as witnesses by competent authority have cer-tainminimum duties and obligations which are necessary concessions to the publicinterest in the orderly operation of legislative and judicial machinery.A subpoena hasnever been treated as an invitation to a game of hare and hounds,in which the witnessmust testify only if cornered at the end of the chase. If that were the case, then, indeed,the great power of testimonial compulsion,so necessary to the effective functioning ofcourts and legislatures,would be a nullityWe have often iterated the importance ofthis public duty,which every person within the jurisdiction of the Government is boundto perform when properly summoned.'United States V. Bryan,339 U S 323, 331 " BLUE CAB COMPANY, ETC.495ume of business for Blue was between $800,000 and $900,000, and that Village didapproximately half that much.3The annual gross volume of business for theRespondent Companies was, therefore, substantially in excess of $1 million and Iso find .4The General Counsel also established that in 1962, Blue purchased from two sup-pliers, Factory Motor Parts, Inc., and Westmont, Inc., supplies and automotive partswhich cost $13,844.12.This data was secured from Leonard De Michele, presidentof Factory and secretary-treasurer of Westmont, whom the General Counsel calledas a witness.De Michele further testified that approximately 85 percent of thistotal consisted of automotive parts manufactured by the Chrysler Corporation at itsplant in Center Line, Michigan, and shipped directly to Factory and Westmont.According to this same witness, Factory Motor Parts itself has an annual volumeof business of approximately $2 million, most of which comes from the sale ofChrysler automotive parts received from the aforesaid factory in Michigan.Fromthe foregoing it can be seen, and I find, that during 1962 Blue and Village pur-chased over $11,750 in automotive supplies which originated in Michigan and thatthese purchases were made from two firms, Factory and Westmont, which werethemselves engaged in commerce within the meaning of the Act.Charles Ugaste conceded that Blue and Village cabs deliver passengers to O'HareInternational Airport and pick them up if called.He also testified that these cabslikewise deliver customers to the rail terminals in Chicago.The General Counselfurther proved that the International BusinessMachine Corporation, hereinaftercalled IBM, is a substantial customer of Blue Cab and that IBM uses the services ofthe latter in making shipments from its office in downtown Chicago to O'Hare Inter-national Airport, as well as to rail and bus terminals in that city.Dennis A. Rose,an administrative supervisor of IBM, responsible for the shipment of supplies andthe receipt of parts, identified the billings which were received from Blue Cab fortrips performed during an 18-month period from December 1961 to May 1963. Intheir brief the Respondents have analyzed these invoices and after deducting pay-ments received from IBM for deliveries within the State of Illinois, as well as a flat15 percent charged to IBM as tips to the drivers, the Respondents concede that thiscustomer, during the period in question, paid a total of $1,989.82 for such services.3Prior to the instant hearing, Local 782 had initiated suit against the Respondents inthe United States District Court for the Northern District of Illinois, on a claim forhealth and welfare fund payments allegedly owing.To support its contention that theFederal courts had jurisdiction in that case the Charging Party had taken depositionsfrom the Ugastes, among others.At the unfair labor practice hearing John Ugaste wasasked if, in his deposition, he had said that the annual volume of business for Blueapproximated $800,000 or $900,000.He answered, "It could be." The General Coun-sel then asked him the following questions and John Ugaste gave the answers whichappear below:Q.Where did you get those figures from?A. From operations of years.Q. Is that your average business in the Blue Cab?A. Roughly that operation . . . .Q.How much business or how much more is Blue Cab in the volume of businessthan Village . . . ?A. Got about twice as many cabs.Q. . . . So the business would be approximately twice as much as Village?A. Approximately.Q. Can you give us an approximation of the amount of business you do in VillageCab in a year?A. About half of what the other one does.Q. Between 400 and 450,000 a year?A. It could be possible.Q.How do you base that possibility? On figures that you have looked at?A.Well, in the course of the years we have operated, yes.4In view of the Respondents' adamant refusal, with no justifiable cause, to complywith the validsubpena duces tecumserved on them, the concessions made by John andCharles Ugaste in their cross-examination constitute competent evidence on which tobase a finding as to the jurisdiction of the Board.Tropicana Products, Inc.,122 NLRB121, 123-124:N.L.R.B. v. International Union of Operating Engineers, Local 12 (CrookCo. & Shepherd lIachineryCo.), 243 F. 2d 134, 135 (C.A. 9). 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has held that it will assert jurisdiction over a taxicab company thathas a gross volume of business in excess of $500,000 and purchases more than$12,000 worth of products which originated outside of the State.Jat Transporta-tion Corp., et al.,128 NLRB 780, 781-782. It also has held that it has jurisdictionover a taxicab company that met the $500,000 standard and which picked up anddelivered passengers at rail and bus terminals.Union Taxi Corporation,130 NLRB814, 815. In support of their contention that the Board lacks jurisdiction in thiscase, the Respondents in their brief assert that the extent of their purchases fromFactoryMotor Parts and Westmont and the approximately $2,000 received fromIBM are proof of their local character and call for the application of the doctrine ofde minimus non curat lex.InN.L.R.B. v. Aurora City Lines, Inc.,299 F. 2d 229(C.A. 7), the court of appeals found that the purchase of $2,000 worth of materialsoriginating outside the State of Illinois warranted the Board's assertion of jurisdictionover a local transit system. In rejecting the employer's argument that the amountinvolved wasde minimus,the court stated that this doctrine applied only whentrifles were involved and concluded with the statement, "The time has not yet arrivedwhen $2,000 is but a trifle."Ibid.at 231.In view of the foregoing and as the Respondents' annual gross volume of businessexceeds $500,000, it is my finding and conclusion that the Respondents are engagedin commerce within the meaning of the Act.Carolina Supplies and Cement Co.,122 NLRB 88, 89-90;City Transportation Company,131NLRB 814, 817, enfd.303 F. 2d 299 (C.A. 5), cert. denied 371 U.S. 920;Jot Transportation Corp., et al.,supra; Union Taxi Corporation, supra; N.L.R.B. v. Reliance Fuel Oil Corporation,371 U.S. 224, 225-227; andSuperior Court v. Yellow Cab Service,361 U.S. 373.5H.THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters, Chauffeurs, and Helpers Local 782, an affiliate of the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of eventsPrior to July 1, 1963, the Respondents and Local 782 had collective-bargainingrelations for many years.On January 21, 1963, the Respondents' notified the Unionthat they wanted to terminate their contracts effective June 30, 1963. Shortly beforethe latter date, representatives of the parties participated in a few brief meetings.OnJuly 1, 1963, Blue and Village put into effect a policy whereby thereafter all theircabs were leased to the drivers.All drivers on their payrolls at that time were givenan opportunity to sign leases for their cabs.Those who did not were offered nofurther employment.On that day the Union established a picket line at the Employ-ers' premises.5During the course of the hearing, the General Counsel offered in evidence copies ofseveral depositions which had been taken by counsel for the Charging Party in the Fed-eral district court litigation alluded to earlier herein.These Included the depositionsof John and Charles Ugaste, Dennis Ross, Leonard De Michele, and several others. Infact, however, John and Charles Ugaste were the only witnesses whose attendance andconcomitant production of documents the General Counsel was unable to secure by subpena.Although all of the depositions offered by the General Counsel were received in evidence,upon further consideration, it is my conclusion that this was error and that all of theaforesaid depositions except those of Charles and John Ugaste should have been rejected.Accordingly, General Counsel's Exhibits Nos. 7C (Slettland), 7D (Tygart), 7E (Ross),7G (Spatter), 711 (Lagergren), and 7J (De Michele), are hereby placed in the rejectedexhibit file.It should be noted further that no findings of fact that have been set outabove have been based In any way upon these last mentioned rejected exhibits.In their brief, the Respondents contend that In some way a protective order issued bythe United States District Court for the Northern District of Illinois In the caseof Local782v.Blue Cab Company,CivilAction No. 63-C-470, was violated by Counsel for theCharging Party In connection with the use of these depositions. In this same brief theRespondents refer to certain information which was purportedly secured by Counsel forthe Respondents subsequent to the hearing.Suffice to say at this point that all mattersof this character are relevant only in the case now In progress before the United Statesdistrict court rather than in the instant matter. BLUE CAB COMPANY, ETC.497B. The evidence1.The appropriate unitThe General Counsel alleged that all taxicab drivers, dispatchers, and garage andmaintenance employees employed by the Respondents at their Oak Park facilities,excluding all supervisors as defined in the Act, constitute a unit appropriate for col-lective bargaining within the meaning of Section 9(b) of the Act.The Respondentsdo not contest the appropriateness of such a unit among their employees during theperiod prior to July 1, 1963. In fact, the foregoing unit is the same as that providedin their contracts with Local 782.The Respondents do deny, however, that any suchunit is presently appropriate.This position is based on the contention that sinceJuly 1, 1963, they have had no driver employees.At the outset, therefore, it isnecessary to determine whether after July 1, the drivers became independent con-tractors or remained employees.The testimony with respect to the bargaining conferences between the Respondentsand Local 782 will be discussed later.At this point it is relevant to note only that latein June 1963, Charles Ugaste announced that if the Union did not accept his proposalfor a new contract which provided a substantially reduced rate for the drivers afterJuly 1, the drivers would have to work under a lease arrangement and there wouldbe no union. Both during this period and earlier Charles Ugaste refused to discusswith the union representatives the provisions of such leases.On July 1, the incumbentdrivers had to accept the terms of the lease agreement drafted by the Respondents orbe out of a job.Since July 1, 1963, both Blue and Village have used lease agreements identical intheir terms.Pursuant to the provisions of such contracts each company leases cabsto its drivers for 24-hour periods.During the term of its use the driver agrees topurchase all the necessary gasoline and pay as a rental for the cab 50 percent of hisgross fares.The lease requires that the lessee post a $100 cash bond to protect thecompany against loss or damage, but the company provides such insurance as isrequired by the village of Oak Park. The lease specifically provides that nothing con-tained therein shall be construed to create the relationship of principal and agent orof employer and employee.The cabs bear the name and insignia of the company.Crucial to the issue as to whether the drivers now have an independent contractorstatus is the element of control.As is the case with many large cab organizations,both Blue and Village have a radio dispatch system. Prior to July 1, 1963, the driversmaintained constant contact with the dispatcher's office and were required to acceptany assignment given by the dispatcher.The Respondents contend that under thenew system the drivers are completely free of such control.Thus, the lease providesthat during the 24-hour period for which a cab is leased, the driver is under no duty toreport the whereabouts of his vehicle and is free from control or direction by thelessor.Notwithstanding this purported freedom, however, the testimony of thepresent lessees establishes that the drivers maintain very close contact with the dis-patcher's office for information on where to pick up customers.Merl Steward, oneof the lessee-drivers, testified that he called the dispatcher approximately 100 times aday.Ronald Rogers, another lessee-driver, estimated that he called the dispatcher'soffice from 75 to 100 times a day and that dispatcher, in turn, called him about 35times a day.Although on direct examination, these driver-lessees testified that theywere free to decline an assignment from the dispatcher, on cross-examination itdeveloped that, in fact, they never had.Thus, Rogers conceded that he had never toldthe dispatcher that he would not take a fare and William Wagner testified to the sameeffect.Even more significantly, Louis Kane, one of the chief dispatchers both beforeand after July 1, 1963, testified that although he handles hundreds of orders everyday, since the latter date he could recall only two instances in which a driver refusedto take a pickup.Although a driver is purportedly free to exercise complete dominion over the leasedvehicle while it is in his possession, those drivers who were asked as to whether theycarried any advertising in their cabs answered in the negative and one of them, Wil-liamWagner, testified that he did not believe that he was free to do so even if hedesired.This same driver, as did others, testified that he never kept the cab out over-night and, further, that he did not believe that he would be permitted to do otherwise.New lessees who start driving a Blue or Village cab under the lease agreement aregiven an information booklet which lists the cab stands in the city, the rules of cour-tesy for drivers, and the radio code that is used.Ronald Rogers testified that shortlyafter July 1, 1963, when he started as a lessee-driver, he received such a booklet fromJohn Ugaste, Jr., and was told at the time "to try to follow the rules of courtesyat all times so as not to jeopardize the reputation of the Blue Cab Company whichwould be of advantage to myself as well as the Company."William Wagner, a lessee- 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDdriver who had driven a cab for Village prior to July 1, 1963, testified that the bookletin question was the same as that which all employee-drivers were issued in the periodprior to that date.Whereas by its terms the lease agreement is for a 24-hour period, the driver-lesseestestified that they had signed only one copy of the lease and that was the one whichthey had executed on the first day they reported under the new arrangement.Otherprovisions of the lease agreement have, in practice, been ignored.Thus, paragraph 4of the lease requires that the lessee must post a $100 cash bond to indemnify the com-pany against loss or damage to the cab, insurance premiums, unpaid claims, unpaidrentals, and other charges.However, the driver-lessees who appeared as witnessesuniformly testified that they had never posted any such bond.This testimony wasundenied.Another term of the agreement provides that the company reserves theright to fix and collect a minimum rental fee from each lessee for his use of the cab.The driver-lessees who testified stated that they had never been told the amount ofthisminimum. In his testimony Charles Ugaste endeavored to establish that theRespondents were powerless to take any action in the event a driver did not returnhis cab or damaged a vehicle.According to Ugaste, "there wouldn't be too much Icould do."He did concede that if a driver was drunk or insolent that individualwould not get another cab.Notwithstanding Ugaste's feigned helplessness to disci-pline a driver for careless use of a vehicle, the plain terms of the lease agreementreserve to the Respondents the freedom to terminate the contract with any driver atthe end of any 24 hours and for any reason.The driver-lessees have no control over the amount they can charge.The cabshave meters and the rate is fixed by the Respondents. Effective on July 1, 1963, theRespondents reduced the rate per mile from 40 to 30 cents.6 Since the amount whichthe driver received is based on a percentage of his daily collections, the authority ofthe Respondents to raise or lower the meter rates can very directly control the amountof his income.? In addition to the control over a driver's income which the Respond-ents have retained through their use of meters and their power to raise or lower therate to be charged per mile, some of the drivers are assigned contract work whereinthe Respondents and the customer have agreed upon a flat rate for certain routinejobs.This is the situation with respect to the transportation of handicapped schoolchildren which the Respondents have contracted with the local school board toaccomplish.Ronald Rogers, one of the driver-lessees who testified that he carriedthese children regularly, stated that he had no control over the rate charged becausethat was fixed by the contract between the Respondents and the school board.The Respondents stress the fact that no deductions from the income of the driver-lessees are made for social security, withholding taxes, or any of the other items nor-mally associated with an employer-employee relationship.This is relevant, but notdeterminative.Frederick O. Glass, et al. d/b/a Miller Road Dairy,135 NLRB 217,220; American Broadcasting Company, et al.,117 NLRB 13, 18. The Board hasstated that an employer-employee relationship exists "where the person for whom theservices are performed reserves the right to control not only the end to be achievedbut also the means to be used in reaching such end."Deaton Truck Lines, Inc.,143NLRB 1372;Albert Lea Cooperative Creamery Association,119 NLRB 817, 821-822.With this test in mind the relationship of the Respondents to the driver-lesseesmust be examined. From a review of the findings set out above it is apparent that thedriver-lessees have little, if any, control over "the end to be achieved" or "the meansto be used in reaching such end." Initially, it is significant that the terms of the leaseagreement were not arrived at through any negotiations with the driver-employeesbut instead were unilaterally established by the Respondents.Mohican TruckingCompany,131 NLRB 1174, 1176. Of equal importance is the fact that the rate tcbe charged by the cabdriver is fixed by the Respondents and rigidly enforced bycompany-supervised meters in every vehicle.Although the driver-lessees are allegedlyfree to accept or reject pickups that are offered by the dispatcher, no witness testi-fied that he had ever done so.Dispatcher Kane, who had obviously made thousandsof calls to the driver-lessees between July 1, 1963, to the date of the hearing, couldonly recall two instances when a driver had declined to accept a pickup.This ishardly surprising in view of the fact that the driver-lessees are operating vehicles6 Charles Ugaste testified that although a cab company had to secure municipal ap-proval before raising its rates, cabfares could be lowered without having secured any suchpermission in advance.According to Ugaste, this fact enabled the Respondents to effectan immediate cut in their rates on July 1, 1963.7 Although at the hearing the Respondents contend that lowering the cabfare per milewould increase the demand for cabs and generate more business for the drivers, nostatistics were offered to substantiate the application of this theory to the case at hand. BLUE CABCOMPANY, ETC.499distinctively painted and marked with the Respondents'names and insignia and thattheir primary source of income producing business depends on their maintaining closeradio contact with the dispatcher's office.In the light of this evidence,any allegedprivilege of the driver-lessee to refuse to answer the dispatcher or to refuse an assign-ment is clearly self-defeating.Significant also is the fact that the new driver-lesseesare issued manuals designed to guide them in the performance of their duties whichare identical with those which the Respondents issued to their driver-employees priorto July 1, 1963.Finally, it is manifest that the Respondents have a very substantialdegree of control over the lessees by virtue of their power to terminate at the end ofany day the 24-hour lease agreement of a driver.8The facts with respect to the issue of control over the driver-lessees in the presentcase are very similar to those inMound City Yellow Cab Company,132 NLRB 484,485-486, where the Board found that the driver-renters there involved were employeesrather than independent contractors.In the light of the foregoing findings, it is myconclusion that subsequent to July 1, 1963, the Respondents retained such controlover their driver-lessees that the relationship was that of employer-employee,withinthe meaningof the Act.N.L.R.B. v. Nu-Car Carriers, Inc.,189 F. 2d 756,757 (C.A.3), cert. denied342 U.S. 919;Local No. 24,International Brotherhood of Teamsters,etc. (A.C.E. Transportation) v. N.L.R.B.,266 F. 2d 675, 678-680 (C.A.D.C.). SeealsoN.L.R.B. v. Hearst Publications, Inc.,322 U.S. 111, 130-131;Bowman Trans-portation,Inc.,142 NLRB 1093. Accordingly,it is my further conclusion that at alltimes material both before and after July 1, 1963,all taxicab drivers, dispatchers, andgarage and maintenance employees employed by the Respondents at their Oak Parkfacilities,excluding all supervisors as defined in the Act,have constituted a unit appro-priate for collective bargaining within the meaning of Section 9(b) of the Act.2.The factsas to the alleged refusal to bargainAs found earlier herein, the Respondents have had a succession of collective-bargaining contracts with Local 782 over a period of approximately 11 years.Duringthe period in question the union contracts with Blue andVillage wereto remain ineffect through June 30, 1963, and from year-to-year thereafter unless at least 60 daysprior to the aforesaid date, either party served written notice of a desire to amend,modify, or terminate the agreement.Both contracts provided for a union shop andfor the checkoff of dues.Charles Ugaste testified that in connection with the enforce-ment and supervision of the latter provision one of the union business agents visitedthe Respondents' offices almost every Friday to review the records of the new employ-ees and to assure that they were enrolled promptly in Local 782.Charles Ugasteconceded that as a result of this practice he was satisfied that, prior to June 30, 1963,a majority of the cabdrivers were members of the Union. In the light of this conces-sion and the finding,set out earlier,that the driver-lessees, after July 1, 1963, remainedemployees of the Respondents,it ismy conclusion that at all times material hereinthe Union has been the majority representative of all the employees in the appropriateunit found above.On January 21, 1963, the Respondents sent letters to the Union notifying it of theirdesire to terminate the collective-bargaining agreements on June 30, 1963.CharlesUgaste testified that he took this action because he had concluded that the companiescould not survive under the existing contracts with Local 782.At the time the letterswere sent, the Respondents were not engaged in negotiations with the Union, nor hadthey made any request upon Local 782 that it bargain for a new contract.Afterreceipt of the foregoing correspondence the Union took no action until April 23, atwhich time it sent identical letters to Blue and Village notifying the Respondents ofits desire to open the wage agreement of the current contracts and requesting negotia-tions toward that end.On April 29, counsel for the Respondents replied with a letter8 InKing v. Southwestern Greyhound Lines,169 F. 2d 497(C.A. 10),the plaintifflessee had a contract with the defendants whereby he was to operate and manage theirbus station and was to be compensated on a commission basis.The contract was on amonthly basis and could be terminated upon the giving of10 days' notice.In a suit forreemployment under the Selective Service Act,the companies'defense was that King wasnot an employee but an independent contractor.The court of appeals held to the con-trary and in so doing stated that the defendants'control "was made well-nigh absoluteby the power to terminate the contract within 10 days for any reason or at any time forfailure to comply with the terms of the contract....We think that when,as here,one undertakes by contract to control every detail of a business he should not be heard tosay that those who perform the details are not his servants."(Ibid.at 499-500.)217-919-66-vol. 15 6-3 3 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich restated the Companies' determination to end the contracts.About the middleofMay, John Baggot, business agent for Local 782, contacted Charles Ugaste andasked for a meeting at which they could discuss the contracts that were expiring onJune 30.According to Baggot, Ugaste told him that he was not bargaining, that hewas going out of the cab business, and that after June 30 he would have no employees.Baggot testified that he then asked if Ugaste would discuss some matters pertinent tothe current contract and the latter agreed, but only after reiterating that he wouldnot discuss the terms of a new agreement. Later that day Baggot met Ugaste in theRespondents' office.There, according to the union representative, Ugaste stated thathe was not going to discuss a contract because the current agreement was expiring,that he would not negotiate a new contract, and that he was going into the leasingbusiness.Baggot testified that he countered this last declaration with the statementthat he had copies of collective-bargaining agreements which the Teamsters had withother cab companies that operated with driver-lessees and that he would like to discusstheir terms with Ugaste.According to Baggot, however, the latter refused to do soand closed their discussion with the statement that he was not going to negotiate acontract with the Union, that after July 1 there would be nounionemployees in hiscompany, and that the Union had caused him to lose thousands of dollars.CharlesUgaste conceded that he had had a meeting with Baggot at the time and place in ques-tion but he denied telling the union agent that the companies would have no employeesafter June 30, or that the Respondents would not negotiate a new contract. Earlierin this Decision references has been made to Charles Ugaste's reluctance, while onthe stand, to answer questions on cross-examination either fully or frankly.Hisrefusal to make a complete disclosure was manifest throughout his appearance as awitness.For this reason it is impossible for the trier of the facts to accord any weightto the categorical denials which he made as to some of the testimony which was dam-aging to the Respondents' case.As a result it is my conclusion that, as between Baggotand Ugaste, the testimony of the former must be accepted and credited over that ofthe latter.On May 27, the Union notified, in writing, the Federal Mediation and Concilia-tion Service that it had an unresolved contract dispute with Blue and Village.As aresult of this notice, Commissioner Bowen of the FMCS asked that the parties meetwith him on June 24 at the regional offices of that agency in Chicago. The Respond-ents were represented by Charles Ugaste and Edward Stackler, the latter an attorneyfor the Respondents.Baggot and an associate business agent, Pat Landi, appearedfor the Union along with I. Harvey Levinson, attorney for Local 782.At the outsetof the meeting the Respondents refused to participate in any discussions on theground that to do so would be a concession that Blue and Village were engaged ininterstate commerce.When the Respondents declined to proceed with the conferenceon this basis, Levinson proposed that the meeting be recessed to a more neutralterritory.Thereupon a meeting room was secured at the Conrad Hilton Hotel andthe parties, without the presence of Commissioner Bowen, reconvened their con-ference at that location.Levinson testified that during the course of this meetingCharles Ugaste stated that there was no reason for the parties to be present becauseon the following Monday (July 1) the companies would have no employees andthere would then be nothing to discuss.According to Levinson, Stackler also statedthat since the employers would be out of business in another week there was nothingto talk about.Levinson testified that the union representatives then asked if theirauditor could examine the companies' books and Stackler agreed that this would bepermitted if the union auditor came at a time that was convenient for the Respond-ents' accountant.According to Levinson, the meeting was terminated after thecompany representatives stated that there was no need for any further meetingsbecause they were going out of business and would shortly have no employees.Levinson's testimony was corroborated by Baggot. It was neither contradicted nordenied by either Ugaste or counsel for the Respondents.During the same week that the above conference was held, the Union called ameeting of the drivers in the Respondents' employ for the purpose of deciding ona course of action in their negotiations with the companies.At the conclusion oftheir discussion the members voted to go on strike if a new contract was not securedfrom the Respondents by June 30.Baggot testified that on June 25 he reported to the city officials of Oak Park thatthe drivers were about to be locked out by the companies and that there would be awork stoppage in the community very shortly.According to Baggot, Oak ParkChief of Police Nester thereupon volunteered to call the parties together for a meet-ing with a view to avoiding the dispute. Baggot agreed that he would attend suchameeting.Shortly thereafter Nester arranged a conference between Charles Ugasteand Baggot.According to the latter, at this time Ugaste proposed that in any new BLUE CAB COMPANY, ETC.501contract the commission of the drivers be reduced from the 471/2 percent they werethen getting, to 421/2 percent, and that each driver be required to post a $100 bondto cover accidents.At the same time Ugaste also announced the companies plannedto reduce the cab rates from 40 to 30 cents per mile. Baggot testified that heimmediately pointed out to Ugaste that the proposed 5-percent reduction in thedrivers' commissions coupled with a 10-cent decrease in the milage rate would amountto a cut in the drivers' earnings of almost 30 percent.According to Baggot, he there-upon stated, "Mr. Ugaste, you are not bargaining in good faith" and the latter thenreplied, "I don't know why I made this offer. I don't want the union or any partof it and I would never sign a contract with the union."Charles Ugaste testifiedabout this meeting and stated that he demanded that a $100 bond be posted by eachof the drivers to stem a rising accident rate.He did not deny or contradict any ofBaggot's testimony as to the events which took place at this conference.For thatreason, the testimony of the union representative is credited as an accurate accountof what transpired on that occasion.On June 28, Chief of Police Nester called some of the drivers to a meeting at thecity hall and the following day he had the same drivers meet again, only this timewith Charles Ugaste, Baggot, and Landi in attendance.According to Joseph Felicetti,one of the drivers present, after some discussion between them and Ugaste as to theprospects of raising his offer from 421/2 percent to a higher figure, the Respondents'official refused and then stated, "My offer is 421/2 percent, the hundred dollar bond,take it or leave it, I'm through talking."Felicetti testified that the drivers thereuponasked for a few minutes to discuss the matter among themselves and then returnedto ask Ugaste if he would drop his demand for a $100 bond and allow them to keeptheir other benefits if they reduced their commission to 431/2 percent.According toFelicetti,Ugaste flatly refused their proposal and then terminated the meeting withthe statement, "No, it's 421/2 percent, that's it, take or leave it.As of midnightSunday no more cab company. You fellows are no more union. I'm not having anymore union contract.You are no more employees as of Sunday midnight. If youwant to work come to me working on a leasing basis, 50/50, that's it." Felicetti'stestimony was credible and it was neither denied nor contradicted by any otherwitness.On July 1, Charles Ugaste made a written offer to Baggot in which the Respondentsproposed that the drivers get a commission of 431/2 percent but which still requiredthat each one post a $100 cash bond. Baggot took this proposal back to the unionmembers in the Respondents' employ but in a vote on the offer they rejected itoverwhelmingly.Baggot testified that the Union requested an extension of theircurrent contract for from 15 to 30 days to enable the parties to engage in furtherbargaining but that this was refused on the ground that after July 1 the companieswould no longer have any employees.On that date the companies began operationunder the driver-lease agreements which have been described earlier.On that sameday the Union began picketing the Respondents' premises.At the time of the hearingthe picketing was still in progress.On July 17 and 19, the Union sent telegrams to the Respondents requesting ameeting for further negotiations. In their reply to these requests the Respondentsproposed a conference on July 24.On this latter date the parties met again at theHiltonHotel.The Union was represented by Levinson, Baggot, and two otherofficials.Three attorneys, Edward K. Stackler, Paul Levenfeld, and Ronald Stackler,appeared with John Ugaste for the companies.The testimony of Attorney Levinson as to the conduct of this meeting was credible,uncontradicted, and undenied.According to Levinson:At the outset of the meetinghe told the company representatives that he and the three others present for the Unionwere authorized and prepared to negotiate a contract.Ronald Stackler thereuponstated that the company representatives were not there to negotiate a contract becausenone of them had the requisite authority, that instead they were present for the pur-pose of negotiating the Respondents going out of business which had become anaccomplished fact since July 1 when they began the leasing of cabs.Levinson thendisplayed a recent edition of the Chicago Tribune in which the companies had adver-tised for drivers and asked if that was the basis on which they were doing business.Ronald Stackler replied that it was.Levinson then asked whether the companieswould negotiate severance pay for the drivers who were on the payroll onJune 30, 1963, and Ronald Stacker rejected this proposal on the ground that thecontract had no provision for severance pay, and that with the termination of theagreement on June 30 all of the Union's rights "died with the contract." sRaySchessley, one of the Teamsters' officials present, then asked if the companies would0The quotation is from the testimony of Attorney Levinson. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsider giving the drivers a commision of 45 percent.After a short recess accordedthe company representatives to discuss this matter, the conference reconvened and thelatter informed the union agents that since Charles Ugaste was not present no deci-sion could be made on the proposal but that in any event the companies had alreadygone out of the cab business and were then engaged solely in the leasing business.Thereafter Levinson stated to the company representatives that the drivers wereunreservedly offering to return to work under the terms and conditions containedin the collective-bargaining agreements existing between the companies and the Unionon June 30, 1963.When Levinson asked when the drivers could retun to work,Ronald Stackler replied that the companies were not employing any drivers and thatthe drivers had been informed of this change.Levinson then asked what would bedone about the promise made on June 24 that a union auditor could examine thecompany books.He was told that up to that time the company and union auditorshad been unable to get together because of a misunderstanding.Edward Stacklertold Levinson that he would discuss the matter with Charles Ugaste and contactLevinson within a few days. Subsequent to the meeting, however, no one ever con-tacted Levinson about this matter.10Charles Ugaste testified that in connection with the Union's request to examinethe company books he was contacted by Frank Baker, accountant for Local 782, atsome time after July 1.According to Ugaste, on that occasion he declined Baker'srequest for a meeting with the statement, "Well, the union has been picketing, nosense in your coming out."On September 9, 1963, Baggot sent the following letter to Charles Ugaste in his,capacity as president of Village and secretary-treasurer of Blue:On behalf of all Cab Drivers who were in your employ on June 30, 1963,we hereby again make an offer to return to work.Will you notify us when theseemployees should return to work?In a letter to Baggot dated September 11, 1963, Attorney Edward K. Stackler rejectedthis offer on the ground that the companies were no longer in the business of operat-ing taxicabs and that all drivers who were formerly employed had their employmentterminated as of midnight June 30, 1963.The letter concluded with the statement:As we have informed you previously, any of our former employees along withthose members of the general public who qualify, may lease cars from us asindependent contractors and drive these cars as cabs under such leasing.There-fore, we cannot notify you when these former employees should return to workfor there is no work for them to perform.However, as members of the publicgenerally, we invite them to apply for leases at any time they wish.At the time of the hearing there had been no further exchange, either written ororal, between the parties.C The issues with respect to Section 8(d) and Section 8(a) (3); findings andconclusions with iespect theretoThe General Counsel contends, and the record supports the contention, that theRespondents never notified, in writing, either the Federal Mediation and Concilia-tion Service (FMCS) or the Department of Labor of the State of Illinois that theyproposed to terminate their existing contracts with Local 782.The Charging Partysent such a notice to the FMCS on May 29, 1963, but no written notice of anykind was ever sent by the Respondents.Edward K. Stackler, attorney for theRespondents, testified 11 that after receipt of the Union's notice he discussed thematter on the telephone with Commissioner Bowen of the FMCS but told the latterthat the Respondents did not care to use the facilities of that agency in its disputewith the Union.As appears earlier herein, on June 24, at the one and only meetingheld in the office of the FMCS, the Respondents refused to participate on the groundthat a Federal agency had no jurisdiction in the matter.The Board has consistently held that under the provisions of Section 8(d) of theAct it is the duty of the party seeking to terminate an existing collective-bargainingagreement to notify the FMCS and the appropriate State agency.Fort Smith ChairCompany,143NLRB 514;RetailClreks International Association Local 1179,AFL, and Esther Luther, Agent (J. C. Penny Co.),109NLRB 754, 757-758;10Levinson's testimony was corroborated by Baggot. John Ugaste adverted to thismeeting only briefly when on the stand.None of the Respondents' lawyers who werepresent at the conference gave any testimony about it.11 In a deposition taken subsequent to the hearing. BLUE CAB COMPANY, ETC.503Local Union 219,Retail Clerks International Association,AFL-CIO (Carroll Houseof Belleville) v. N.L.R.B.,265 F. 2d 814, 817-818, 819 (C.A.D.C). Since theRespondents gave no notice either to the FMCS or to the Department of Laborfor the State of Illinois, the appropriate State agency in this instance,12 I concludeand find that by this course of conduct the Respondents violated Section 8(d)(3)of the Act.Local 219, Retail Clerks v. N.L.R.B., supra; Fort Smith Chair Company,supra; United Mine Workers of America, District 50, et al. (West Virginia Pulp &Paper Co.),118 NLRB 220, 224-226;Amalgamated Meatcutters and Butcher Work-men of North America, Local #576 (Kansas City Chip Steak Co., Inc.),140 NLRB876, 880.Section 8(d)(4) of the Act requires that an employer in such circumstances mustcontinue"in full force and effect,without resorting to ... lockout,all the terms andconditions of the existing contract for a period of sixty days after such notice isgiven or until the expiration date of such contract,whichever occur later:"[Emphasissupplied.]Since the requisite notices were not given,the Respondents were obligated.to continue the existing collective-bargaining agreements"in full force and effect."Instead, on July 1, 1963, the Respondents terminated their driver employees andlocked them out.The violation of Section 8(d) by the Respondents prior to thatdate renders this lockout illegal.Further as was clearly borne out by the correspond-ence of the companies and the statements of their counsel later that month and inSeptember, this abrupt action by the Respondents was plainly intended as a per-manent layoff of all the driver-employees.This conduct, during the bargainingnegotiations,infringed upon the collective-bargaining rights of employees in violationof Section 8 (a) (l) so that the lockout and the terminations,as the General Counselhas alleged, violated Section 8(a) (3) of the Act.Quaker State Oil Refining Corpora-tion,121 NLRB 334, 337-338, enfd. 270 F. 2d 40 (C.A. 3), cert. denied 361 U.S.917;American Brake Shoe Company, Ramapo Ajax Division,116 NLRB 820, 826,enfd. 244 F. 2d 489 (C.A. 7).13D. Findings and conclusionswithrespect to the alleged violations ofSection 8(a) (5) of the ActThe General Counsel and the Charging Party have alleged that the Respondentsdemonstrated a studied refusal to bargain in good faith with Local 782 by theirconduct during the months before and after July 1, 1963.This is denied by theRespondents who aver that they made every possible effort to meet and bargain withthe Union.The test of good faith in collective bargaining is whether a party to negotiationsconducted himself during the entire negotiations so as to promote rather than defeatan agreement.N.L.R.B. v. Reed & Prince Manufacturing Company,205 F. 2d 131,134-135 (C.A. 1), cert. denied 346 U.S. 887. It is my conclusion that the Respond-ents here involved have not met that test.Paramount among the conditions which the Respondents set for the execution ofa new agreement was the requirement that every driver post a $100 cash bond. Inevery offer which he made to the union representatives,Charles Ugaste insisted that12At the hearing the Respondents contended that there is no agency in Illinois"estab-lished to mediate and conciliate disputes"within the meaning of Section 8(d) (3) of theAct.There is no merit to this contention.Local No.156, United Packinghouse WorkersofAmerica,AFL-CIO, et al. (Du Quoin Packing Company),117 NLRB 670,672, 679(citing 111.Ann. Stat.,ch. 10,§20 to 30, and ch. 127,§43).Further,in this connec-tion, it should be noted that Francis J. De Laurie,a conciliator for the Illinois Depart-ment of Labor,testified as to the operations of his office.According to De Laurie, it isthe function of the conciliators for that State agency to provide mediation services whenrequested,in writing,by one or more of the parties to a labor-management dispute.SeealsoAmalgamated Meateutters and Butcher Workmen of North America,Local#576(Kansas City Chip Steak Co., Inc.),140 NLRB 876, 878-880.13Various allegations in the complaint characterize the Union's course of action afterJuly 1,1963, as a strike.On the facts found above,however, it would appear that astatement of the Board inWakefield's Deep Sea Trawlers,Inc., and Wakefield Fisheries,Inc.,112 NLRB 1357,more accurately defines the conduct of the driver employees whobegan picketing on July 1: "Plainly,where as here,employees desire to work under theircontract but the Employer refuses to permit them to work,there cannot be a strikeregardless of whether the picketing is loosely referred to as a strike.Therefore, theseemployees were not strikers,but were merely picketing...in an effort to force the . . .Respondents to resume work under the terms of the . . . agreement for the 60-day periodrequired by Section 8(d) of the Act."Ibid.at 1359. 504DECISIONS OF NATIONALLABOR RELATIONS BOARDthe bond provision had to be included.Ugaste testified that this was absolutelyessentialbecause the accident rate among the drivers was so high that the Respond-ents' insurance carrier had threatened cancellation of its policy.According to Ugaste,if the Union would agree to the bond, the companies could "live with this contract."Notwithstanding the Respondents' insistence on a bond from each driverin all itsbargaining relations with the Union prior to July 1, the evidence as to their conductafter that date demonstrates a completely different attitude once the Union was out ofthe picture.Thus, although the lease agreements had a provisionrequiringthat eachdriver-lessee post a $100 bond, the driver-lessees who appeared at the hearing testifiedthat they had never posted such a bond and that they knew of no driver who had.Charles Ugaste conceded that this was true and stated that he could only recall onedriver-lessee on whom the Respondents had imposed the bond requirement subsequentto July 1.14From this record it is apparent that whereas prior to July 1, the Respond-ents insisted in their negotiations with the Union that they had to have the bondprovision in any agreement, they readily waived this requirement immediately there-after when dealing with the individual driver-lessees.From this course of conductit is apparent, and I so conclude, that the Respondents' insistence that the bond provi-sion was a condition precedent to any new contract with the Union was a stratagemdesigned to forestall rather than promote agreement.By such action, the Respond-ents violated Section 8(a) (5).As found above, on or about July 1, without any negotiations with the Union, theRespondents reduced the meter rate on cabfares from 40 to 30 cents per mileSincethe drivers were compensated on a commission basis this effected an immediate cutin their earnings. In taking this action without consultation or bargaining with the-Union, the Respondents injected alastminutechange in their bargaining positionwhich plainly indicated a lack of good faith in their dealing with the drivers' repre-sentative.Armstrong Cork Company v. N.L.R.B,211 F. 2d 843, 847 (C.A. 5).1aEarlier it has been found that the Respondents made no effort to negotiate withthe Union about the driver-lease agreementsInMay, Baggot told Charles Ugastethat the Teamsters had contracts with numerous fleet owners in which the drivers hadsome type of lease arrangement and he suggested to Ugaste that the Union wouldnegotiate with him on the issue.Neither then, nor later, did Ugaste ever show to theunion representatives the terms of the proposed driver-lease agreements.At no timedid the Respondents deign to include the representatives of Local 782 in any of theirdeliberations on the lease agreements which they proposed to the drivers on July 1.This refusal to negotiate with the drivers' representative on a change in operations inwhich they were so vitally concerned was clearly a violation of Section 8(a)(5) and Iso findTown & Country Manufacturing Company, Inc, and Town & Country SalesCompany, Inc.,136 NLRB 1022, 1027-1028, enfd. 316 F. 2d 846 (C.A.5); East BayUnion of Machinists, Local 1304, United Steelworkers of America, AFL-CIO (Fibre-board Paper Products Corporation),138NLRB 550, 554, enfd 322 F. 2d 411(C.A.D.C.);N.L R B. v. Intracoastal Terminal, Inc. and Louisiana Processing Com-pany, Inc.,286 F. 2d 954, 959 (C A.5); N.L.R B. v. Central Illinois Public ServiceCompany,324 F. 2d 916, 918-919 (C.A.7); East Bay Union of Machinists, Local1304 v. N.L.R.B,322 F. 2d 411, 415 (C.A.D.C.),Southern Coach & Body Company,Inc.,141 NLRB 80.Prior to July 1, the Respondents' representatives stated that one of the unionaccountants would have an opportunity to examine the corporate booksAfter thepicketing began, however, Charles Ugaste terminated this commitment by tellingBaker, the union accountant who sought the promised inspection, "the union has beenpicketing, no sense in your coming out."The presence of the pickets gave theRespondents no valid basis for refusing to honor the earlier agreement.CfJeffery-De Witt Insulator Co v. N.L R.B.,91 F. 2d 134, 140 (C.A. 4). Similarly, it was a.violation of the Respondents' obligations under Section 8(a) (5) for the Respondentsto presume that subsequent to July 1, 1963, they had no obligation to discuss severancepay or other matters with the Union, and that all of the Union's rights "died with14 Charles Ugaste testified that after July 1, 1963, the number of accidents declinedalmost 95 percent.This statement,however, was not corroborated in any way.In viewof this fact and because of the generally evasive character of much of this witness' testi-mony,his unsupported assertion that there was a dramatic decline in the accident rateafter July 1, was most unpersuasive.15 SeeN.L.R.B. v. Benne Katz,etc., d/b/a Williamsburg Steel ProductsCo, 369 U.S. 736,747,where the Supreme Court stated, "Unilateral action by an employer without priordiscussion with the union does amount to a refusal to negotiate about the affected condi-tions of employment under negotiation,and must of necessity obstruct bargaining,contraryto congressional policy." BLUE CAB COMPANY, ETC.505the contract."Even assumingarguendothat the collective-bargaining contracts hadexpired, the employer's duty to bargain as to rights acquired thereunder continues.East Bay Union of Machinists, Local 1304, etc. (Fibreboard Paper Products Corpora-tion), supra.In this case, however, it has been found above that because of theRespondents' failure to comply with the requirements of Section 8(d)(3) of the Act,the agreements with the Union remained in effect.16'Moreover, as also found earlierin this Decision, the driver-lessees whom the Respondents had after July 1, were, infact and in law, employees rather than independent contractors. The Union's majorityamong the employees was unquestioned prior to that date. It cannot be held to havelost such a majority as a result of the Respondents' unfair labor practices.FranksBros. Company v. N.L.R.B.,321 U.S. 702, 705. In consequence it must now be heldthat in refusing to discuss severance pay or any other aspect of the agreements withLocal 782 on July 24, 1963, or thereafter, the Respondents further violated Section8(a)(5) and (1).Fibreboard Paper Products Corporation, supra.Finally, I con-clude and find that the totality of the whole course of bargaining by the Respondentsmakes manifest that they have failed to comply with the statutory requirement thatthey bargain in good faith.As the Respondents' entire course of conduct did not meetthat requirement it is my conclusion that the violation of Section 8(a) (5) commencedon April 29, 1963, when the Respondents first replied to the request of Local 782 thatthe parties initiate bargaining conferences with respect to the wage provisions in thecurrent contracts.California Girl, Inc.,129 NLRB 209, footnote 2;Cabinet Manu-facturing Corporation,140 NLRB 576, footnote 2.E. The allegedviolationsof Section 8(a) (1); findings andconclusionswith respect theretoDuring the course of the period from April through August 1963, the Respondents'officials andsupervisors engaged in various acts and conduct which the GeneralCounsel alleges as independently violative of Section 8(a)(1).The testimony onwhich theseallegationsare based will now be considered.Itwas undisputed that about the middle of June 1963, the Respondents posted anotice on thegarage bulletin board announcing that as of July 1, Blue Cross hospitali-zation insuranceon the drivers would be discontinued and that thereafter each driverwould have to make his own arrangements for such coverage. Joseph Roberson, oneof the drivers, testified that when he saw this announcement he questioned JohnUgaste, Jr.,17 as to its significance and was told by the latter "July 1 there would beno more uniondrivers so there would be no more paychecks to take the dues out of."According to Roberson, a few minutes later John Ugaste, Jr., told him that theannouncementneed not affect Roberson if the employee wanted to continue afterJuly 1 "as a part time dispatcher and a driver on a 50/50 lease basis ... you wouldhave to drive on a 50/50 lease basis because there [will be] no more union membersbecause they have to take a withdrawal card to do this ...." Roberson testified thathe met this proposal with a question as to what would happen if the companies andthe Union agreed on a new contract before July 1 and that he was told by Ugaste, "nottoworry about this because there would never be another union contract." JohnUgaste, Jr., conceded having had a conversation with Roberson at the time and placein questionand that on this occasion he discussed the announcement that Blue Crosshospitalization was being discontinued as of July 1.He denied, however, telling theemployee that he would no longer be covered because he was a union member.Roberson was a convincingwitness andin this instance it is my conclusion that hisversion of the conversation with John Ugaste, Jr., is the more credible.16As found earlier herein,because of the Respondents' failure tocomply withthe noticerequirements of Section 8(d), the collective-bargaining agreementswith Local 782 re-mained in effect, at leastuntil theycould lawfully be terminated in accordancewith therequirements of Section 8(d).Since these contracts were still in effect on and afterJuly 1, 1963,when the Respondents establishedthe driver-lease arrangements,therebyunilaterally changing the wages and working conditions of their driver employees, I findthat in this manner the Respondents unlawfully refused tobargain with the Union withinthe meaningof Section8(d) and Section 8(a)(5).Jack Lewis and Joe Levitan d/b/aCalifornia Footwear Company,114 NLRB 765,770, enfd. as to this point, 246 F. 2d 886(C.A. 9).17 John Ugaste,Jr., son of JohnUgaste, Sr.,president of Blue, was conceded by theRespondents to have supervisoryauthority.Charles Ugaste in his testimony made thesame concession as to James Bennett, his son-in-law, and Louis Kane, manager for Blue,both of whom are referred to hereinafter. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomas W. Pope, another driver, testified that about June 29, on reporting forwork, he inquired of John Ugaste, Jr., as to which cab he should take from thegarage and that the latter responded: ". . . Take anything, you are only going to behere two more days anyway." According to Pope, on July 1 and after the picketingbegan, he was outside the garage and with the pickets when John Ugaste, Jr., engagedhim in conversation and told him, "If you come back to work ... I'll give you 10 daysfree, everything in your book you can keep and I'll buy the gas." John Ugaste, Jr.,denied the first conversation which Pope attributed to him, but did not testify as tothe second. I find that Pope's testimony as to both conversations was credible. Popealso testified that while at the garage on June 28, James Bennett, the son-in-law ofCharles Ugaste and a supervisor, asked him where he would work the followingMonday, July 1.According to Pope, when he expressed the assumption that he wouldcontinue working for the companies, Bennett stated, "Well, there won't be any moreUnion here ... you will be out of a job Monday, but I want to show you the newcontract."Pope testified that although he disclaimed any interest in the latter, Bennettthereupon secured a copy of a lease agreement from Charles Ugaste's office and gaveit to Pope with the statement, "Look it over, better deal than you are getting now ...you're going to get 50 percent." Bennett conceded having had a conversation withPope about the time in question.According to Bennett, on the other hand, the dis-cussion concerned only business conditions at Northwest Cab Company, anotherUgaste corporation which was operating under the lease agreement system at adifferent location.This explanation was not convincing, however, and I concludethat the conversation took place substantially as Pope described it.18Theodore Rozmus, a driver for Village, testified that on the morning of July 1 andafter the strike had begun, Louis Kane, telephoned him and asked if he wanted tomake some money. According to Rozmus, after he answered this question in theaffirmative, Kane told him, "Come back to work and you can keep all of your book-ings and the gas will be paid for by us ...." Kane denied having made this statementto Rozmus.The latter, however, was the more credible as to this matter.Several of the drivers testified about conversations allegedly had with CharlesUgaste during this period.Alexander Cohen, a driver for Village, testified that aboutJune 27, Ugaste asked him if he would like to sign up under the new arrangement andreceive 50 percent of the bookings.According to Cohen, after he replied that hewould let the Union decide the matter, Ugaste declared ". . . the first of the month,there will be no Union and we will close the doors if we have to." Charles Ugastedid not deny having had such a conversation with Cohen. The latter was a crediblewitness.Thomas Pope testified that while on picket duty he had two conversationswith Charles Ugaste.The first was on about July 7 when, according to Pope, Ugastetold him, "You know, you will be out here when the snow is on the ground before I'llsign another union contract." Pope testified that about a week later Ugaste asked himwhen the men were coming back to work and when he gave a noncommittal response,Ugaste told him, "You might as well [come back to work] ... because there will neverbe another union in here; might as well come back to work ... nobody is going to tellme how to run my business." Charles Ugaste was not asked about the first conversa-tionwhich Pope attributed to him and as to the second he disclaimed having suggestedto Pope that the latter return to work while still on picket duty.Alexander Cohentestified that while he was on the picket line about July 10 he noticed Charles Ugastesweeping out one of the cabs and jocularly inquired of Ugaste if the new collective-bargaining agreement would include a requirement that the company president cleanout the taxis.According to Cohen, Ugaste replied with an epithet and declared,"There will be no contract at any time, there'll be no Union contract at any time "Ugaste denied having had any such conversation with Cohen.Walter Dunkovichtestified that while he was on picket duty about the third week in July, Ugaste initiated__a conversation with him in which Ugaste told him that driver-lessees "were makinga killing."According to Dunkovich, when he told Ugaste that he was not interestedin doing what the driver-lessees were doing, Ugaste told him that he "wanted to runhis own company and it was his business and he would run it the way he wanted to andhe was tired of the union running his business." Earlier in this Decision, it was foundIsAnother witness,Walter J. Dunkovich, testified that in August 1963, Bennett toldhim, during the course of a conversation, that if any other union came into the cab com-pany it would be the Seafarers. The General Counsel alleges that this constituted athreat by the Respondents to bring in the latter union.Dunkovich's testimony as to thisconversation was hazy and incomplete. It is my opinion that in the present state of therecord there is little foundation for the inference which the General Counsel would drawfrom this bit of testimony. BLUE CAB COMPANY, ETC.507that Charles Ugaste was not a frank or forthright witness during much of his appear-ance on the stand.The driver witnesses who testified as to the above conversations,on the other hand, appeared credible.Moreover, their testimony in each instancewithstood a searching cross-examination by counsel for the Respondents.For thesereasons, I conclude and find that the testimony of Cohen, Pope, and Dunkovich, setout above, is more credible than that of Charles Ugaste as to these incidents.iaOn the basis of the foregoing findings, 1 conclude and find that the Respondentsviolated Section 8 (a) (1) of the Act by: (1) promising the employees benefits such asgreater compensation as driver-lessees and continued hospital insurance if they woulddiscontinue their union adherence; (2) threatening to close their business before theywould sign another union contract; (3) expressing an intention to get rid of the Unionand threatening the employees with discharge or other reprisals if they continuedtheir union adherence; and (4) offering economic benefits to those on the picket lineand soliciting their return to work, thereby attempting to undermine the Union anddestroy its majority.Earlier herein it has been found that the Respondents engaged in extensive viola-tions of Section 8 (a) (5) of the Act by: (1) unilaterally changing the existing wagestructure of its drivers; (2) bargaining directly with the employees with regard tothe proposed driver-lease agreements; (3) refusing to negotiate and discuss with theUnion the driver-lease arrangements and other terms and conditions of employment;and (4) refusing to bargain in good faith within the meaning of Section 8(d) and8(a) (5). It has also been found that, by locking out the drivers on July 1, 1963, theRespondent violated Section 8(a)(3).All of this conduct likewise violated Section8 (a) (1) of the Act. Finally, it is my conclusion that the picketing which the Unioninitiated on July 1, 1963, was precipitated and prolonged by the foregoing conducton the part of the Respondent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents Blue and Village set forth in section III, above, occur-ring in connection with the operations described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that Respondents Blue and Village engaged in certain unfair laborpractices,I shall recommend that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.As theRespondentson April 29,1963, and at all times thereafter have refused tobargain in good faithwith Local782, and since July 1, 1963, have refused to recog-nize or bargain with that Union, as the representative of a majority of their employeesin an appropriate unit,I shall recommend that the Respondents,upon request,accordsuch recognition and bargain collectively with the Teamsters,and if an understand-ing is reached,embody such understanding in a signed agreement.Having found that on July 1, 1963, the Respondents unilaterally changed theirmode of operations and locked out and terminated all the employees in the bargainingunit, in violation of Section 8(a)(5), (3),and (1)of the Act,I shall recommend thatthe Respondents be ordered to cease and desist from locking out,or continuing to lockout, their employees, or from making unilateral changes in the terms and conditionsof employment without consulting the designated bargaining agent.The nature ofthe violations found herein requires the same type of remedy as prescribed by theBoard inFibreboard Paper Products Corporation,138 NLRB 550,554-555, enfd. 322F. 2d 411 (C.A.D.C.).On the basis of that decision it will be recommended that theRespondents restore thestatus quo anteJuly 1,1963, by reinstating their driveremployees whom they locked out on that day and by fulfilling their statutory obliga-tion to bargain with the Union.Further, it will be recommended that the Respond-ents offer to all the driver employees reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights and privileges.ieThe General Counsel also relied on the testimony of John B. Gauss and Joseph M.Serra, two other drivers as to several additional incidents in which they attributed var-ious statements to Charles Ugaste and James Bennett.Both of the former were verygarrulous and opinionated.Most of their testimony was denied by both Ugaste andBennett.Since neither of the aforesaid drivers was either convincing or persuasive,I do not credit their testimony. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill also be recommended that the Respondents make whole the drivers for any lossof earnings they may have suffered as a result of the Respondents' unlawful action inlocking them out on July 1, 1963, to the date of the Respondents' offer to reinstatethem, or the date of their actual reinstatement.20Backpay shall be based upon theearnings they normally would have received from the date of the discrimination tothe date of the offer of reinstatement, or reinstatement, and shall be computed inaccordance with the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, with interest at the rate of 6 percent per annum computed quarterly.In view of the nature of the unfair labor practices committed the commission ofsimilar and other unfair labor practices may reasonably be anticipated. It will, there-fore be recommended that the Respondents be ordered to cease and desist from in anymanner infringing upon the rights guaranteed their employees by Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondents Blue and Village constitute a single employer and are engaged incommerce within the meaning of the Act.2.The Unionis a labor organization within the meaning ofthe Act.3.All taxicab drivers, dispatchers, and garage and maintenance employees em-ployed by the Respondents at their Oak Park facilities, excluding all supervisors asdefined in the Act, constitute a unit appropriate for collective bargaining within themeaning of Section 9(b) of the Act.4.The Union is, and has been at all times material to this proceeding, the exclu-sive representative for the purposes of collective bargaining within themeaning ofSection 9(a) of the Act of all the employees in the aforesaid appropriate unit.5.By refusing to bargain in good faith with the Union on April 29, 1963, andthereafter, the Respondents have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8(a) (5) of the Act.6.By locking out and permanently laying off their drivers on July 1, 1963, in themanner found herein, the Respondents violated Section 8(a)(5), (3), and (1) ofthe Act.7.By unilaterally changing the terms and conditions of employment of theirdriver employees, in the manner found herein, the Respondents violated Section8(a)(5) and(I) of the Act.8.By interfering with, restraining, and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondents have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.9.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings andconclusionsand the entire record, andpursuantto Section 10(c) of the National Labor Relations Act, as amended, I recommendthat the Respondents, Blue Cab Company and Village Cab Company, their officers,agents, successors,and assigns, shall:20 If employees are discharged unlawfully while actually on strike the Board will awardbackpay only from the date of their unconditional request for reinstatement,rather thanfrom the date of their discriminatory discharge.Kitty Clover, Inc.,103 NLRB 1665,1667,enfd. 208 F.2d 212(C.A. 8).Such an unconditional request for reinstatement wasmade by the Union on behalf of the employees on July 24,1963, and again on Septem-ber 9, 1963.On the other hand, the Board has held that as to employees discharged be-fore they went on strike,backpay must be awarded from the date of their dischargeuntil they are offered reinstatement by their employer.SpitzerMotor Sales,Inc.,102NLRB 437,453, enfd. 211 F. 2d 235 (C.A. 2). According to the Board,"Because theRespondents'unlawful discrimination has made it impossible to ascertain whether theseemployees would have gone on strike in the absence of such discrimination,the uncer-tainty must be resolved against the Respondent."MerchandiserPress,Inc.,115 NLRB1441, 1442.For this reason,In the present case, it is my conclusion that the employeeshere Involved are entitled to backpay from the time of the discriminatory lockout onJuly 1, 1963,until the date when the Respondents offer them unconditional reinstatement. BLUE CAB COMPANY, ETC.5091.Cease and desist from-(a)Refusing to bargain collectively with General Teamsters, Chauffeurs, andHelpers Local 782, as the exclusive representative of all the employees in the appro-priate unit set forth below with respect to wages, hours, and other terms and condi-tions of employment.(b)Discouraging membership in the above named labor organization, or anyother labor organization of their employees, by discriminatorily locking out or ter-minating their employees, or by discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition of employment, exceptto the extent permitted in Section 8(a) (3) of the Act.(c)Locking out or terminating their employees in order to force them and theirbargaining representative to give up their bargaining demands and accept the Respond-ents' contract proposals without further bargaining.(d)Refusing to bargain collectively with the Union, by failing to notify the Fed-eralMediation and Conciliation Service and any appropriate State agency of theexistence of a dispute within the meaning of Section 8 (d) (3) of the Act, within 30days after service of notice upon the Union that the Respondents seek or desire ter-mination or modification of a collective-bargaining contract; provided, however, thatno such notice under Section 8(d)(3) shall be required if an agreement is reachedwithin 30 days following service of a notice that modification of a bargaining con-tract is sought or desired.(e) In any other manner interfering with, restraining, or coercing employees inthe exercise of their rights to self-organization, to form labor organizations, to join orassist the above named Union, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, and to refrainfrom any and all such activities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Resume their taxicab operations as conducted prior to July 1, 1963, and offerto their drivers immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay suffered by them in the manner set forthin the section entitled "The Remedy."(b)Upon request, bargain with General Teamsters, Chauffeurs, and Helpers Local782, as the exclusive representative of all employees in the appropriate unit and, if anunderstanding is reached, embody such understanding in a signed statement.Theappropriate bargaining unit is:All taxicab drivers, dispatchers, and garage and maintenance employees employedby the Respondents at their Oak Park facilities, excluding all supervisors as definedin the Act.(c) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or useful todetermine the amount of backpay due and the rights of reinstatement under the termsof this Order.(d) Post at their facilities in Oak Park, Illinois, copies of the attached notice marked"Appendix." 21Copies of said notice, to be furnished by the Regional Director forRegion 13, shall, after being duly signed by the Respondents' representative, be posted--by the Respondents immediately upon receipt thereof, and be maintained by themfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by the Respondents to insure that said notices are not altered, defaced, or cov-ered by any other material."In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." 510DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the said Regional Director, in writing, within 20 days from the date ofthe receipt of this Decision what steps the Respondents have taken to complyherewith.22reIn the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-sions Act, as amended, we hereby notify you that:WE WILL NOT refuse to bargain collectively with General Teamsters, Chauf-feurs, and Helpers Local 782, as the exclusive representative of our employeesin the appropriate unit.WE WILL NOT unilaterally make changes in the wages, hours, and other termsand conditions of employment for the employees in the appropriate unit withoutprior bargaining with the above-named Union.WE WILL NOT lock out or terminate our employees in order to force them ortheir bargaining representative to give up their bargaining demands and acceptour contract proposals without further bargaining.WE WILL resume our taxicab operations and offer to those of our employeeslocked out on July 1, 1963, immediate and full reinstatement, each to his formeror substantially equivalent position, and make each whole for any pay lost byreason of the lockout.WE WILL, upon request, bargain collectively with General Teamsters, Chauf-feurs, and Helpers Local 782, in the following unit of our employees with respectto wages, hours, and other terms and conditions of employment, and, if anyunderstanding is reached, embody such understanding in a signed agreement:All taxicab drivers, dispatchers, and garage and maintenance employeesemployed at our Oak Park facilities, excluding all supervisors as defined inthe Act.WE WILL NOT refuse to bargain collectively with the aforesaid Union by failingto notify the Federal Mediation and Conciliation Service and any appropriateState agency of the existence of a dispute within the meaning of Section 8(d) (3)of the Act, within 30 days after service of notice upon the said Union that weseek or desire modification of a collective-bargaining contract; provided, how-ever, that no such notice under Section 8(d)(3) shall be required if an agree-ment is reached within 30 days following service of a notice that modificationof a bargaining contract is sought or desired.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist the above-named Union, or any other labor orga-nization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any and all such activi-ties, except to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment, as author-ized in Section 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.BLUE CAB COMPANY AND VILLAGE CAB COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the employees presently serving in the Armed Forcesof the United States of their right to reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 176 WestAdams Street, Chicago, Illinois, Telephone No. Central 6-9660, if they have anyquestion concerning this notice or compliance with its provisions.